Opinion issued September 30, 2004 













In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-00275-CR
____________

THE STATE OF TEXAS, Appellant

V.

KHAYTI A. PATEL, Appellee




On Appeal from County Court at Law No. 3
Fort Bend County, Texas
Trial Court Cause No. 104821



 
MEMORANDUM  OPINION
           On September 8, 2004, the State filed a motion to dismiss the above-referenced
State’s appeal.  The motion complies with the Texas Rules of Appellate Procedure. 
See Tex. R. App. P. 42.2(a).
          We have not yet issued a decision.  Accordingly, the appeal is dismissed. 
          The Clerk of this Court is directed to issue the mandate.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Nuchia, Hanks, and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).